DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received  03/13/2019.                    .
2.	Claims 1 - 10 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt.
Domestic benefit has been claim with regards to international application no. PCT/KR2017/010032 filed on September 13, 2017 and claims priority to U.S. provisional application no. 62/393,662 filed on September 13, 2016
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 04/02/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
1. 	 The information disclosure statement filed on 06/07/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Objection to the Drawings
1. 	Figures 1 - 7 should be designated by a legend such as –Prior Art–because onlythat which is old is illustrated. Figures 1 – 7 are well known Network components, protocol stack and OFDM frame structure prevalently known in the art. ¶ 0017 - ¶ 0023 refers to the LTE system and E-UMTS network that is well known in the art and as such constitute prior art. Corrected drawings in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
2.	Figure 8 appears incomplete that is the box that encloses “UE1” should start at “Time unit #1” the box enclosing “UE1” is left open indefinitely to the left . Also the box enclosing “UE3” situated above the box of “UE1” is not complete. The time axis is missing the small vertical bar between  “Time unit #0” and “Time unit #1”.  Appropriate correction is required.
3.	With regards to Figure 9, the small vertical bar on the x-axis is missing between “time unit #2” and “time unit #3” on the time axis. Appropriate correction is required.

5.  	The  box surrounding entire  figure 13 (1300)  is incomplete. Appropriate correction is required.

Claim Objections
1.	Regarding claim 1: the fourth line recites the limitation “…a first number of transmission time units…” and the seventh line recites the limitation “..a second number of transmission time units…”. Line 8 recites the limitation “…the transmission time units…”, to avoid any ambiguity in the claim , line 8 should be amended to recite “..the first number of transmission unit and the second number of transmission time unit is composed of two or more symbols…”. Appropriate correction/clarification is required. See claim 6 for the same problem mentioned above.
2. 	Claim 4 recites the limitation “…wherein the first number is a fixed value…” , this should have read “…wherein the first number of transmission time units are a fixed value…”, similarly claim 4 recites the limitation “…on the second number”, this should have read “…on the second number of transmission time units…”. Appropriate correction/clarification is required. See claim 9 for the same problem mentioned above.
	
Allowable Subject Matter
1.	Claims 1 – 10 are allowed providing all  rejection(s)/objection(s) set forth in this office action are overcome.

1 – 10 are allowed. Regarding claims 1 and 6, the claimed elements as set forth below is determined to be allowable : 
 	“… transmitting a control signal including resource allocation information of a data signal and a first reference signal for the control signal in a first number of transmission time units; and transmitting the data signal and a second reference signal for the data signal in a second number of transmission time units, wherein the transmission time unit is composed of two or more symbols, wherein the first reference signal is transmitted in symbols with fixed indices regardless of the first number of transmission time units, and wherein indices of symbols in which the second reference signal is transmitted are determined based on the second number of transmission time units”.
 	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 

	B.	Claims 2 – 5 and 7 – 10 are allowed by virtue of their dependency on a rejected based claim.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463